TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 31, 2022



                                       NO. 03-21-00610-CV


                                    Gabriela Castro, Appellant

                                                  v.

                                    Jessie Contreras, Appellee




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on August 27, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.